                Case 18-17271-mkn       Doc 26     Entered 01/18/19 09:42:25         Page 1 of 2



         LAW OFFICES OF BYRON THOMAS
         BYRON E. THOMAS, ESQ.
 2   I   Nevada Bar No. 8906
         3275 S. Jones Blvd. Ste. I 04
 3   I   Las Vegas, NV 89146
         Telephone: 702-747-3103
 4   I   byronthomaslaw@gmail.com
         Attorney for Debtor
 5
 6
                                       UNITED STATES BANKRUPTCY COURT
 7
                                                 DISTRICT OF NEVADA
 8                                                            ***
         In Re:
 9
         JO & MIKE PROPERTIES, LLC,                              Case No.: bk-s-18-17271-MKN
10
                                                                    Chapter 11
II                                       Defendant.
                                                                     EX PARTE MOTION FOR REDACTION OF
12
                                                                             PRIVATE INFORMATION
13

                    Debtor by and through its counsel the Law Offices of Byron Thomas Ex Parte Motion for
14
         Redaction of Private Information (the "the Motion").
15
                                                POINTS AND AUTHORITIES
16                 Document identified with Docket No. 1-1 filed in the instant case contains private

17       information that was inadvertently not redacted. LR 9037 allows a party to redact the information
18
         from the publicly accessed electronic data base:
19
                    (b) Procedure to redact protected private information from documents other
20                  than transcripts. If a document other than a transcript is filed that discloses
21                  protected private information, a party seeking to redact that information from the
                    publicly accessed electronic docket may file an ex parte motion accompanied by a
22                  proposed order. When the proposed order is submitted, a redacted copy of the
                    document must be attached to the order.
23       I II

24       I II
25       II I
26
         I II
27
         II I
28
       Case 18-17271-mkn        Doc 26     Entered 01/18/19 09:42:25        Page 2 of 2



            Debtor respectfully requests that the Court grant the Motion and allow for the redaction of
 2
      the Document identified as Docket No. l-1.
.",
           Dated this 18 th day of January 2019.
 4

 5                                                 LAW OFFICES OF BYRON THOMAS
                                                                                      *,J
 6

 7                                                 Byr6n E. Th
                                                   Nevada Bar 8906
 8                                                 3275 S. Jones Blvd. Ste. 104
                                                   Las Vegas. Nevada 89146
 9                                                 Phone:(702) 747-3103
                                                   Attorney for Debtor
10

11

12

13

14
15

16

17

18

19

20

21

22
 ,
7"

24

25

26

27

28


                                                     -2-
